DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities (line 11):  
1. A substrate processing apparatus comprising: a process chamber in which a substrate is accommodated; a gas supply system configured to supply a process gas containing a compound capable of reacting with a metal into the process chamber; and a gas exhaust system configured to exhaust an inner atmosphere of the process chamber, wherein the gas exhaust system comprises: a common exhaust piping in communication with the process chamber; a first exhaust piping made of a resin incapable of reacting with the compound and whose one end is connected to the common exhaust piping via a first valve and the other end is connected to a first exhauster; and a second exhaust piping made of the metal and whose one end is connected to the common exhaust piping via a second valve and the other end is connected to a second exhauster.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito KR10-2003-0051741 (provided machine translation).
Regarding claim 1, Saito Fig. 1 discloses a substrate processing apparatus comprising: 
a process chamber 2 in which a substrate is accommodated; 
a gas supply system 10 configured to supply a process gas containing a compound capable of reacting with a metal into the process chamber; and 
a gas exhaust system 13 configured to exhaust an inner atmosphere of the process chamber 2, wherein the gas exhaust system comprises: 
a common exhaust piping 13 in communication with the process chamber; 
a first exhaust piping 19 made of a resin (e.g. fluorine resin, p. 10, par. 01) incapable of reacting with the compound and whose one end is connected to the 
a second exhaust piping 15 made of the metal and whose one end is connected to the common exhaust piping 13 via a second valve 21 and the other end is connected to a second exhauster 16.  
Regarding claim 2, Saito Fig. 1 discloses the substrate processing apparatus of claim 1, wherein the common exhaust piping comprises a metal piping whose inner surface is surface-treated so as not to react with the compound (p. 10, par. 01).  
Regarding claim 3, Saito Fig. 1 discloses the substrate processing apparatus of claim 1, wherein the first exhauster 18 is configured to exhaust an inside of the first exhaust piping 19 to a predetermined first pressure range, and the second exhauster 15 is configured to exhaust an inside of the second exhaust piping to a predetermined second pressure range lower than the first pressure range (p. 10, pars. 01-06).  
Regarding claim 4, Saito Fig. 1 discloses the substrate processing apparatus of claim 1, wherein the first exhauster 18 is made of a resin incapable of reacting with the compound (p. 10, par. 01).  
Regarding claim 5, Saito Fig. 1 discloses the substrate processing apparatus of claim 1, further comprising: a first pressure sensor configured to measure an inner pressure of the common exhaust piping within a first pressure range; a second pressure sensor configured to measure the inner pressure of the common exhaust piping within the first pressure range and a second pressure range lower than the first pressure range; a first pressure adjusting valve provided on the first exhaust piping more upstream of the first exhauster and whose opening degree is controlled based on a 
Regarding claim 6, Saito Fig. 1 discloses the substrate processing apparatus of claim 5, wherein a pressure range measured by the first pressure sensor is narrower than a pressure range measured by the second pressure sensor (p. 10, par. 1-p. 15, par. 04).  
Regarding claim 7, Saito Fig. 1 discloses the substrate processing apparatus of claim 6, wherein the first pressure sensor is configured to measure the pressure ranging from 600 Torr to an atmospheric pressure at most, the second pressure sensor is configured to measure the pressure ranging from 0 Torr to a pressure less than the atmospheric pressure at most (p. 10, par. 1-p. 15, par. 04).  
Regarding claim 8, Saito Fig. 1 discloses the substrate processing apparatus of claim 1, further comprising: a second pressure adjusting valve provided on the second exhaust piping more upstream of the second exhauster, and a portion of the second exhaust piping between the second pressure adjusting valve and the second exhauster is configured as a metal piping (p. 10, par. 1-p. 15, par. 04).  
Regarding claim 9, Saito Fig. 1 discloses the substrate processing apparatus of claim 8, wherein a portion of the second exhaust piping between the second valve and the second pressure adjusting valve is configured as a metal piping whose inner surface is surface-treated so as not to react with the compound (p. 10, par. 1-p. 15, par. 04).  
claim 10, Saito Fig. 1 discloses the substrate processing apparatus of claim 5, further comprising: a controller configured to control the gas supply system, the first valve and the second valve to perform: (a) supplying the process gas into the process chamber by controlling the gas supply system while exhausting the inner atmosphere of the process chamber by the first exhauster with the first valve open and the second valve closed; and 35 6367836-1HITACHI12-0002588US01 (b) exhausting the inner atmosphere of the process chamber by the second exhauster with the first valve closed and the second valve open (p. 10, par. 1-p. 15, par. 04).  
Regarding claim 11, Saito Fig. 1 discloses the substrate processing apparatus of claim 10, wherein the controller is further configured to control the first pressure adjusting valve such that the pressure measured by the first pressure sensor reaches a predetermined first process pressure in (a), and to control the second pressure adjusting valve such that the pressure measured by the second pressure sensor reaches a predetermined second process pressure lower than the first process pressure in (b) (p. 10, par. 1-p. 15, par. 04).  
Regarding claim 12, Saito Fig. 1 discloses the substrate processing apparatus of claim 11, wherein the first process pressure is a predetermined pressure ranging from 600 Torr to an atmospheric pressure at most (p. 10, par. 1-p. 15, par. 04).  
Regarding claim 13, Saito Fig. 1 discloses the substrate processing apparatus of claim 1, wherein the process gas comprises a gas containing hydrogen peroxide as the compound H2O2.  
Regarding claim 14, Saito Fig. 1 discloses a method of manufacturing a semiconductor device comprising: 

(b) supplying a process gas H2O2 containing a compound capable of reacting with a metal into the process chamber and exhausting an inner atmosphere of the process chamber by a common exhaust piping 13 in communication with the process chamber 2, a first exhaust piping 19 made of a resin incapable of reacting with the compound and whose one end is connected to the common exhaust piping 13 via a first valve 20 and a first exhauster 18 connected to the first exhaust piping (p. 10, pars. 01-06); and 36 6367836-1HITACHI12-0002588US01 
(c) exhausting the inner atmosphere of the process chamber by the common exhaust piping 13, a second exhaust piping 15 made of the metal and whose one end is connected to the common exhaust piping 13 via a second valve 21 and a second exhauster 16 connected to the second exhaust piping (p. 10, pars. 01-06).  
Regarding claim 15, Saito Fig. 1 discloses a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform (p. 10, par. 1-p. 15, par. 04): 
(a) placing a substrate W in a process chamber 2; 
(b) supplying a process gas H2O2 containing a compound capable of reacting with a metal into the process chamber and exhausting an inner atmosphere of the process chamber by a common exhaust piping 13 in communication with the process chamber 2, a first exhaust piping 19 made of a resin incapable of reacting with the compound and whose one end is connected to the common exhaust piping 13 via a first valve 20 and a first exhauster 18 connected to the first exhaust piping (p. 10, pars. 01-06); and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898